Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the occupant".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 8, 9, 10, 12, 14, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran US 20180001184 in view of Westbrook US 20130206495.

Regarding claim 1 Tran teaches a helmet, comprising: 
Motorcycle 
one or more sensors located in the helmet and configured to obtain cognitive-load data indicating a cognitive load of a rider of a saddle-ride vehicle; (Tran Fig.12A Motorcycling helmets Also para 123; smart protective gears embedded with the IoT [para 655 wireless transceiver] sensors and instrumentations to report potential health issues [fatigue cognitive-load]. For motorcycling; para 123; The wireless sensor electronics 14 is mounted on the helmet) 

a wireless transceiver in communication with the vehicle; (Tran, para 104; wireless communication, such as a Bluetooth module or a wi-fi module or other transmission module, transmitting and/or receiving information to/from another device. Para 597, FIG. 16B illustrates a sensing unit 10″ mounted onto a mountain bike 138.)

a controller in communication with the one or more sensors and the wireless transceiver, wherein the controller is configured to: (Tran para 649; the sensing unit is not “stand alone”, the housing which integrates the controller subsystem with one or more sensors and battery)

send a wireless command to the vehicle utilizing the wireless transceiver to execute commands 
(Tran Fig.12A helmet with embedded IOT sensors [wireless] for motorcycling Also (Tran para 40, processing system and external sensors 36 communicate sing wireless communications protocols.) Also (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.)

when the cognitive load is above a threshold. (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

Tran teaches all of the limitations of claim 1 but does not exclusively teach determine a cognitive load of the rider utilizing at least the cognitive-load data; or to adjust a driver assistance function. However regarding determine a cognitive load of the rider utilizing at least the cognitive-load data; Westbrook teaches (Westbrook para 11; The first control unit receives and assesses the breathalyzer signals for a driver and the first identification signals for the driver to determine if the first ignition system should be activated.) and regarding to adjust a driver assistance function Westbrook teaches (Westbrook para 29 and 38; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle. The breathalyzer is mounted on a motorcycle helmet). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle. 

Regarding claim 2, Tran and Westbrook teach all of the limitations of claim 1 and Westbrook further teaches, wherein the controller is further configured to stop operation of the vehicle when the cognitive load is above the threshold. (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol [cognitive load above threshold] in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.) Also Tran para 291 applies. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

Regarding claim 3, Tran and Westbrook teach all of the limitations of claim 1 and further teach, wherein the threshold is adjustable based on user profile. (Tran para 289, A user profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert)

Regarding claim 5, Tran and Westbrook teach all of the limitations of claim 1 and further teach, wherein the wireless transceiver is configured to communicate with an onboard vehicle camera that is configured to monitor movement of the rider (Tran para 35 The unit 11 also includes a camera, such as the Kinect camera; and Para 124; The wireless sensor cameras can be positioned on various body portions to capture motion)

and the controller is further configured to utilize information associated with the movement of the occupant to determine the cognitive load. (Tran para 636; The system of comprising a camera and an image recognition module to determine kinematic movement [movement of the occupant cognitive load i.e. physical work].)

Regarding claim 6, Tran and Westbrook teach all of the limitations of claim 1 and further teach, wherein the controller is further configured to obtain user profile information from a key-fob (Tran para 380; the first code is incorporated in a manufacturing control system (not shown) that may rely upon codes, such as barcodes or NFC/RFID tags [key-fob are RFID on a key chain], to provide automatic identification of products.) (Tran para 555; key chain control)

associated with the rider of the vehicle and adjust the threshold in response to the user profile information. (Tran para 555; users key chain control)

Regarding claim 8, Tran and Westbrook teach all of the limitations of claim 1 and further teach, wherein the one or more sensors located in the helmet includes an EEG sensor. (Tran para 398; fitness devices (watches, instrumented clothing, footwear for activity indication, sleep monitoring equipment, among others [helmet]). The sensors can monitor mental acuity using sensors such as EEG sensors or other daily stress sensors.)

Regarding claim 9, claim 9 is rejected using the same rejections as made to claim 1. 

Regarding claim 10, Tran and Westbrook teach all of the limitations of claim 9 and Westbrook further teach, wherein the controller is further configured to send a command to the vehicle to stop operation of the vehicle when the cognitive load is above a second threshold. (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

Regarding claim 12, Tran and Westbrook teach all of the limitations of claim 9 and Westbrook further teach, wherein the cognitive load data include alcoholic consumption data obtained from a breathalyzer in the helmet. (Westbrook; Para 38; the collection device of the breathalyzer is mounted on a motorcycle helmet or otherwise on the person of a motorcycle driver and communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.

Regarding claim 14, Tran and Westbrook teach all of the limitations of claim 9 and further teach, wherein the wireless transceiver is in communication with a remote server configured to determine the cognitive load and send it to the helmet via the wireless transceiver. (Tran Fig. 1A and para 289; a patient profile may be created before collecting and/or transmitting a set of hypertension metrics to be received by a server and/or database, a patient profile may be created concurrently with, or even after transmitting/receiving [to the helmet as it is wireless IOT] one or more hypertension metrics.)

Regarding claim 15, Tran and Westbrook teach all of the limitations of claim 9 and Westbrook further teach, wherein the controller is further configured to adjust the first threshold in response to a user profile received from a mobile device associated with the rider and in communication with the vehicle. (Westbrook; Para 38; the collection device of the breathalyzer is mounted on a motorcycle helmet [mobile device] or otherwise on the person of a motorcycle driver and communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.) (Westbrook para 29; If the breathalyzer detects an unacceptable level of alcohol [user profile] in a driver while a vehicle is moving, the first control unit 13 can take any desired action to prevent the driver from continuing to drive the vehicle. For example, if the vehicle stops at a stop sign or traffic light, unit 13 can turn off the motor of the vehicle [adjust the first threshold].) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran in view of Westbrook such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of communicates wirelessly with other components of the ignition interlock system mounted on the motorcycle.
Allen para 66-67 may also apply (Allen 20160267763; para 66-67; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions, devices are shown coupled to a helmet)

Regarding claim 16, claim 16 is rejected using the same rejections a made to claim 1, and 14. 
Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 3.
Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Westbrook as applied to claim above, and further in view of Allen 20160267763.

	Regarding claim 4, Tran and Westbrook teach all of the limitations of claim 1 and further teach, wherein the controller is further configured to obtain user profile information from a mobile phone associated with the rider via the wireless transceiver (Tran para 289, A patient profile may, for example, allow for setting threshold values or ranges, wherein reported hypertension metrics that fall outside of those limits trigger an alert) Tran para 32; an electronic device may include communication functionality. For example, an electronic device may be a smart phone [users smart phone who can be a rider Fig. 12B i.e. associated with rider],
Tran and Westbrook teach all of limitations of claim 4 but do not teaches 
and adjust the threshold in response to the user profile information. However Allen teaches (Allen; para 66; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Allen such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of provide a warning output to the user in advance of a predicted time of the potential impact.

Regarding claim 11, Tran and Westbrook teach all of the limitations of claim 10 but do not teach, wherein the second threshold indicates a higher cognitive load than the first threshold. However Allen teaches (Allen; para 66; as users develop familiarity with system 10 (and, potentially become a more skilled player, driver, etc.), the sensitivity of the system can be decreased to increase the accuracy of impact predictions)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Allen such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of provide a warning output to the user in advance of a predicted time of the potential impact.

Claims 7, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Westbrook as applied to claim above, and further in view of Aloumanis US 10,219,571.

Regarding claim 7, Tran and Westbrook teach all of the limitations of claim 1 but do not teach, wherein the helmet includes a helmet display that includes a heads-up display (HUD)  However Aloumanis teaches (Aloumanis Fig.1A #130 heads up display)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Regarding claim 13, claim 13 is rejected using the same rejections as made to claim 7.

Regarding claim 17, Tran and Westbrook teach all of the limitations of claim 16 but do not teach, wherein the method includes the step of notifying the rider of adjustment of the driver assistance function. However Aloumanis teaches (Aloumanis Col.12 line 60; a trigger can be established for notifying a rider (e.g., generating a notification) when a gear change is recommended by setting a revolutions per minute value (e.g., 3000) within the trigger.) Also (Alounamis Col.13 line 5; Notifier 356 can be communicatively linked to components 352-359 enabling cohesive [cohesive adjustment] functionality.) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Tran and Westbrook as applied to claim above, and further in view of Aloumanis and Kim US 20180170289.

Regarding claim 20, Tran and Westbrook teach all of the limitations of claim 16 and further teach, wherein the method includes the step of notifying the rider of adjustment of the driver assistance function (Tran para 438; requests a confirmation from user to communicate or share the emotional state [cognitive load anxiety, aggressiveness…].) user is notified by a request for confirmation. Also Kim para 69 notifying by confirming

wherein the notification includes a confirmation option to confirm the adjustment and (Tran para 438; requests a confirmation from user to communicate or share the emotional state [cognitive load anxiety, aggressiveness…].) Also Kim para 69 confirm

Tran and Westbrook do not teach via a notification on a display of the helmet, However Aloumanis teaches (Aloumanis US Fig.1A #130 heads up display)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran and Westbrook in view of Aloumanis such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an output mechanism integrated into the motorcycle helmet and electronically coupled to the electronic components to present the processed output to a wearer of the helmet.

Tran, Westbrook and Aloumanis teach all of the limitations of claim 20 but do not teach a cancellation option to abort the adjustment of the driver assistance function. However Kim teaches (Kim para 69; the user may confirm the advanced driver assistance system (ADAS) function displayed on the user interface device 400 and may select or cancel the ADAS function.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Tran, Westbrook and Aloumanis in view of Kim such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of a user interface device that displays the ADAS function.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                   

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664